UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number : 0-6233 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: 1st SOURCE CORPORATION EMPLOYEE STOCK OWNERSHIP AND PROFIT SHARING PLAN B. Name of issuer of the securities help pursuant to the plan and the address of its principle executive office: 1st Source Corporation 100 N. Michigan Street South Bend, Indiana, 46601 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Financial Statements and Supplemental Schedule December31, 2012 and 2011, and the Year Ended December31, 2012 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 17 Table of Contents Report of Independent Registered Public Accounting Firm Audit Committee of the Board of Directors 1st Source Corporation We have audited the accompanying statements of net assets available for benefits of 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan (the Plan) as of December 31, 2012 and 2011, and the related statement of changes in net assets available for benefits for the year ended December 31, 2012. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan at December 31, 2012 and 2011, and the changes in its net assets available for benefits for the year ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. - 1 - Table of Contents Our audits were conducted for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) asof December 31, 2012, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/Ernst & Young LLP Chicago, IL June 20, 2013 - 2 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Statements of Net Assets Available for Benefits December 31 Assets Cash $ $ Investments at fair value: Mutual funds 1st Source Corporation common stock 1st Source Bank common trust funds Total investments Receivables: Notes receivable from participants Employer contributions Total receivables Total assets Liabilities Excess contributions payable Trade payable Total liabilities Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for benefits $ $ See accompanying notes. - 3 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2012 Additions Investment income – interest and dividends $ Interest income on notes receivable from participants Contributions: Employer – cash Employer – noncash Participants Rollover Net realized and unrealized appreciation in fair value of investments Total additions Deductions Benefits paid to participants Administrative fees Total deductions Net increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ See accompanying notes. - 4 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements December31, 2012 1. Description of the Plan General The 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan (the Plan) is a defined contribution plan offered to all employees of 1st Source Corporation (1st Source) and its subsidiaries who have at least 90 consecutive days of service. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The Executive Compensation and Human Resources Committee is responsible for the general administration of the Plan. 1st Source Bank is the trustee of the Plan. Swerdlin & Company is the record-keeper of the Plan. Effective January1, 2011, eligible participants are automatically enrolled in the Plan once they have completed 90 consecutive days of service unless they affirmatively decline to participate. The Plan has an automatic pre-tax deferral of 4% of compensation if a participant does not elect a different compensation deferral percentage. Contributions Participants are permitted to defer up to 100% of their annual eligible compensation on a pre-tax basis, up to $17,000, as defined by Internal Revenue Service (IRS) limits, as a salary reduction contribution to the Plan. In addition, participants age 50 or older may elect to defer up to an additional $5,500 in 2012 and 2011, called catch-up contributions, to the Plan. Participants direct their contributions into various investment options offered by the Plan. The Plan currently offers 10 different fund options, one of which is primarily 1st Source common stock. The Plan provides for the following 1st Source contributions: Matching contribution– contribution is discretionary. The first 4% of a participant’s eligible compensation contributed to the Plan is matched 100%, and the next 2% of a participant’s eligible compensation contributed to the Plan is matched 50%. 2% employer contribution– equals 2% of each eligible participant’s eligible annual compensation. Discretionary profit sharing contribution– contribution is discretionary and determined annually by the Board of Directors. - 5 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Regular contribution– contribution is discretionary and determined annually by the board of directors. All 1st Source contributions may be made in either cash or shares of 1st Source common stock. Cash contributions are invested in a diversified portfolio of funds as directed by the 1st Source Retirement Plan Committee. Participant Accounts The Plan provides participants with an Employee Stock Ownership Plan (ESOP) account and a 401(k) account. The ESOP account is made up of participant and 1st Source contributions invested in 1st Source common stock and cash not yet invested in common stock. The 401(k) account consists of participant and 1st Source contributions not invested in 1st Source common stock, including amounts previously included in the ESOP account that a participant elected to diversify. Participants may elect to have dividends paid on the 1st Source common stock held in their ESOP account either in cash or remain in the Plan and be reinvested in additional shares of 1st Source common stock. Each participant’s account is credited with the participant’s contribution and an allocation of (a)1st Source’s contribution and (b) the Plan’s earnings. Allocations are based on participant compensation or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account balance. Vesting Vesting of the 1st Source Employer Contributions, including match, 2% employer contribution, discretionary profit sharing, and regular contributions, is based on years of credited service. A credited year of service is at least 1,000 hours worked in a 12-month period. A participant is 10%, 20%, 40%, 60%, or 100% vested after completing one, two, three, four, or five or more years of credited service, respectively. A participant can also become 100% vested upon reaching early retirement age, normal retirement age, or disability. - 6 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Forfeitures Upon termination of employment, participants forfeit their non-vested balances. Forfeitures of non-vested terminated participants’ accounts are used to pay plan expenses and offset employer contributions. Unallocated forfeitures amounted to $61,690 and $94,138 as of December31, 2012 and 2011, respectively. Forfeitures were used to pay Plan expenses for 2012. Participant Loans Participants may borrow from the Plan amounts not to exceed the lesser of one-half of the participant’s vested balance from his or her 401(k) account or $50,000. The loans are collateralized by the participant’s vested account balance and bear interest at fixed rates of 1% above 1st Source Bank’s (a wholly owned subsidiary of 1st Source) prime rate. The loans are repayable over 5 years except for loans used to acquire or construct a participant’s principal residence, in which case the repayment term may exceed 5 years but no more than 15 years. Payment of Benefits On termination of service, a participant generally receives a lump-sum amount equal to the value of his or her vested account balance. Benefits of money purchase account amounts are subject to joint survivor and annuity requirements. Hardship withdrawals are allowed for participants incurring an immediate and heavy financial need, as defined by the Plan. Hardship withdrawals are strictly regulated by the IRS, and a participant must exhaust all available loan options prior to requesting a hardship withdrawal. Administrative Expenses The Plan’s administrative expenses are paid by either the Plan or the Company, as provided by the Plan’s provisions. Administrative expenses paid by the Plan include record-keeping fees. Expenses relating to purchases, sales, or transfers of the Plan’s investments are charged to the particular investment fund to which the expenses relate. - 7 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Plan Termination Although it has not expressed any intention to do so, 1st Source has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of plan termination, participants will become fully vested in their accounts. The foregoing description of the Plan provides only general information. Participants should refer to the summary plan description or plan document for a more complete description of the Plan’s provisions. Copies are available from the 1st Source Human Resources Department. 2. Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. Use of Estimates The financial statements of the Plan are presented on the accrual basis and are prepared in conformity with United States generally accepted accounting principles (GAAP), which require management to make estimates and assumptions that affect amounts in the financial statements and accompanying notes. Actual results could differ from those estimates. Payment of Benefits Benefits are recorded when paid. Notes Receivable From Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance. Interest income on notes receivable from participants is recorded when it is earned. No allowance for credit losses has been recorded as of December31, 2012 or 2011. If a terminated participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the terminated participant’s vested balance is reduced and a benefit payment is recorded. - 8 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Excess Contributions Payable Amounts payable to participants for contributions in excess of amounts allowed by the IRS are recorded as a liability with a corresponding reduction to contributions. The Plan distributed the excess contributions to the applicable participants prior to March15, 2013. Investment Valuation and Income Recognition Investments held by the Plan are stated at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). See Note5 for further discussion and disclosures related to fair value measurements. The 1st Source Bank Employee Benefit Guaranteed Income Fund merged with another fund that was previously not part of the Plan and changed its name to the 1st Source Employee Benefit Low Risk Fund effective August17, 2011. The 1st Source Bank Employee Benefit Low Risk Fund invests in fully benefit-responsive investment contracts. These investment contracts are recorded at fair value; however, since these contracts are fully benefit-responsive, an adjustment is reflected in the statements of net assets available for benefits to present these investments at contract value. Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because the contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. U.S. GAAP establishes a three-level hierarchy for disclosure of assets and liabilities recorded at fair value. The classification of assets and liabilities within the hierarchy is based on whether the inputs to the valuation methodology used in the measurement are observable or unobservable. Observable inputs reflect market-driven or market-based information obtained from independent sources, while unobservable inputs reflect estimates about market data. The degree of management judgment involved in determining the fair value of a financial instrument is dependent upon the availability of quoted market prices or observable market data. - 9 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) The hierarchy established gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The Plan’s investments are classified within the fair value hierarchy based on the lowest level of input that is significant to the fair value measurement. The three levels of the fair value hierarchy and its applicability to the Plan’s investments are described below: • Level 1– Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. • Level 2– Quoted prices for similar assets or liabilities or inputs that are observable, either directly or indirectly, for substantially the full term through corroboration with observable market data. Level 2 includes investments valued at quoted prices adjusted for legal or contractual restrictions specific to the security. • Level 3– Pricing inputs are unobservable for the asset or liability. That is, inputs that reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability. Level 3 includes private portfolio investments that are supported by little or no market activity. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. - 10 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) New Accounting Pronouncements In May2011, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) 2011-04, Fair Value Measurement (Topic 820)– Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU 2011-04 changed the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. Consequently, the amendments in this update result in common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards (IFRSs). ASU 2011-04 was effective prospectively during interim and annual periods beginning on or after December15, 2011. Early application by public entities was not permitted.Adoption of ASU 2011-04 did not have an effect on the Plan’s net assets available for benefits or its changes in net assets available for benefits. 3. Investments During 2012, the Plan’s investments (including investments purchased, sold, as well as held during the year) (depreciated) appreciated in value as follows: Year Ended December31 2012 1st Source Corporation common stock $ ) Mutual funds 1st Source Bank common trust funds Net realized and unrealized appreciation in fair value of investments $ - 11 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 3. Investments (continued) The fair value of individual investments that represent 5% or more of the fair value of the Plan’s net assets is as follows: December31 1st Source Corporation common stock* $ $ Wasatch-1st Source Income Fund* Robeco BP All Cap Value Fund* (a) Wasatch Large Cap Value Fund* (a) 1st Source Bank Employee Benefit Low Risk Fund* Vanguard 500 Index Fund (a) 1st Source Bank Employee Benefit International Equity Fund Fidelity Contrafund #022 Vanguard Wellington Fund (a) 1st Source Bank Employee Benefit Balanced Fund* (a) 1st Source Bank Employee Benefit Aggressive Fund* (a) *Includes nonparticipant-directed investments. (a) Investment less than 5%. 4. Nonparticipant-Directed Investments Nonparticipant-directed investments are put into participants’ accounts by the employer (match, profit sharing, and 2%). Employees do not get to select or direct into which funds or investments the employer contributions are deposited. - 12 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 4. Nonparticipant-Directed Investments (continued) Information about the net assets and the significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows: December31 Net assets 1st Source Corporation common stock $ $ 1st Source Corporation mutual funds 1st Source Bank common trust funds Total net assets– nonparticipant-directed investments $ $ Year Ended December31 2012 Changes in net assets Investment income $ Contributions Benefits paid to participants ) Net realized and unrealized depreciation in fair value of investments Total changes in net assets– nonparticipant-directed investments $ 5. Fair Value Measurements Securities traded on a national securities exchange, securities traded in the over-the-counter market, and listed securities are valued on a daily basis at the last reported closing price. The fair value of mutual funds is stated at the net asset value (NAV) as reported by the funds on the last business day of the plan year. Common trust funds are valued using the NAV as the practical expedient. The1st Source Bank Employee Benefit Low Risk Fund isdesigned to deliver safety and stability by preserving principal and accumulating earnings. The 1st Source Bank Employee Benefit International Equity Fund is designed to provide a diversified portfolio of international equity investments which are subject toequity market risk, currency risk, and other risks associated withforeign investments. - 13 - Table of Contents 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Notes to Financial Statements (continued) 5. Fair Value Measurements (continued) Participant-directed redemptions have no restrictions. The fair value of these funds has been estimated based on the fair value of the underlying investments as reported by the issuer of the funds. The following table summarizes the Plan’s investments that are measured at fair value by level within the fair value hierarchy: Level 1 Level 2 Level 3 1st Source Corporation common stock $ $
